DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 03/22/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 6, 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed method for three-dimensional shaping of a flat material using a deep-drawing piston and a die, comprising the step of pressing the flat material into the die by the deep drawings piston, wherein the deep-drawing piston is comprised of segments that can be moved relative to each other , wherein the die is comprise of segments that can be moved relative to each other, wherein the diameter of the piston and/or the diameter of the die is change by displacing the segments of the deep-drawing piston relative to each other and/or displacing the segments of the die relative to each other, wherein the deep-drawing piston is conical and wherein a diameter of the deep-drawing piston plus a material thickness of the material to be deep-drawn corresponds to at least approximately to a diameter of the die. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        



/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731